Citation Nr: 1036652	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).

2.  Entitlement to service connection for the residuals of a back 
injury, to include neuropathy.

3.  Entitlement to service connection for short bowel syndrome.

4.  Entitlement to service connection for diabetes mellitus, Type 
II, to include as secondary to short bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2007 and June 2009 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  The 
Veteran submitted Notices of Disagreement with the aforementioned 
rating decisions in May 2007 and June 2009, and timely perfected 
his appeals in September 2007 and March 2010, respectively.

The Veteran provided testimony at a hearing before the 
undersigned in July 2010.  A transcript of this hearing has been 
associated with the Veteran's VA claims file.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the short bowel syndrome and diabetes mellitus claims.  
Accordingly, these claims are REMANDED 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if further action 
on his part is required.




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue adjudicated by this decision 
have been completed.

2.  At the July 2010 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew his appeal on the 
issue of entitlement to TDIU.

3.  The preponderance of the evidence is against a finding that 
the Veteran has a current low back disorder that was incurred in 
or otherwise the result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's 
Substantive Appeal pertaining to the issue of entitlement to 
TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  A back disability was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accordance with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Inasmuch as the Veteran has withdrawn his appeal as to the TDIU 
claim, no further discussion of the VCAA is warranted.

With respect to the Veteran's back claim, he was sent VCAA-
compliant notification on this claim via letters dated in July 
2006 and January 2009.  Although both of these letters were not 
sent prior to initial unfavorable agency of original jurisdiction 
decision on the claim as required by Pelegrini v. Principi, 
18 Vet. App. 112 (2004), they were both sent prior to the RO's 
most recent adjudication of this case via a May 2010 Supplemental 
Statement of the Case.  This development "cures" the timing 
problem associated with inadequate notice or the lack of notice 
prior to the initial adjudication.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the United States Court of Appeals for 
Veterans Claims (the Court) holding in Quartuccio, supra.  
Moreover, the Veteran was also provided information regarding 
disability rating and effective date as mandated by the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his case has been satisfied.  The Veteran's 
service treatment records are on file, as are various post-
service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claim, to include at the July 2010 Board hearing.  Nothing 
indicates the Veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered an 
event, injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only of a 
lay statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
appellant's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be associated 
with [his] symptoms").  See also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.



As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2009).  Withdrawal may be made 
by the appellant or by his authorized representative; appeals may 
be withdrawn on the record at a hearing.  See 38 C.F.R. § 20.204 
(2009).  During the July 2010 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal on the issue of entitlement to TDIU.  Consequently, 
there remain no allegations of errors of fact or law for 
appellate consideration regarding this issue.

Accordingly, the Board does not have jurisdiction to review the 
TDIU issue and it is dismissed.

III.  Residuals of a Back Injury

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  See 38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).


Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the effect 
that the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In the instant case, the Board finds that the preponderance of 
the competent medical and other evidence is against a finding 
that the Veteran has a current low back disorder that was 
incurred in or otherwise the result of active service.

The competent medical evidence reflects the Veteran has 
degenerative disc disease of the lumbar spine.  He essentially 
contends that his current disability is due to an injury 
sustained while on active duty.  Specifically, the Veteran 
alleges that his disability was the result of falling down 20 
feet while he was climbing a tower during a training exercise, 
and that he received medical treatment subsequent to that injury.  
Although such an injury is subject to lay observation in accord 
with Jandreau, supra, the Board finds that the Veteran's account 
of this injury is not credible.

The Veteran's service treatment records contain no findings 
indicative of any type of back injury while on active duty.  
Though the Veteran indicated he received medical treatment 
following this purported injury, this was not documented in his 
service treatment records.

The service treatment records also reflect the Veteran's spine 
was clinically evaluated as normal on his August 1967 release 
from active duty examination.  Moreover, there was no indication 
of any back problems in the post-service medical records until 
1984 following a work-related injury.  The Court has indicated 
that the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.).

The Board also notes that while the Veteran filed a claim for VA 
benefits in October 1979 regarding appendectomy residuals, he 
made no reference to a back disability.  The Board is of the 
opinion that if he did have recurrent back problems since the 
time of a purported in-service injury, it is only logical he 
would have indicated such at that time.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (A veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

The Board also finds it significant that, as noted above, the 
first indication of any back problems in the post-service medical 
records was in regard to a work-related injury in 1984.  Nothing 
in the medical records on file from the time of this injury 
contain any reference to a prior back injury during military 
service.  Moreover, the record reflects the Veteran pursued a 
claim of nonservice-connected pension benefits in 1985 as a 
result of the impairment caused by his back disorder.  In all of 
his communications with VA regarding this claim, he indicated 
that his back disorder was due to the post-service, work-related 
injury.  As he previously filed a claim of service connection, he 
clearly indicated he was aware that he was entitled to benefits 
for a disability incurred in or otherwise the result of his 
active service.  The fact that he specifically sought nonservice-
connected pension benefits for his back disorder as due to a 
post-service injury is evidence against him sustaining a back 
injury during active duty service.
The Board further finds that the Veteran's overall credibility 
regarding the circumstances of his active military service is in 
question as he has stated in conjunction with his claims for VA 
benefits, as well as to medical providers, that he incurred 
various disabilities as a result of active service in the 
Republic of Vietnam.  For example, a January 2000 report of 
lumbar laminectomy noted that he was impaled in the groin in the 
military and had some sort of back operation to remove foreign 
bodies.  However, no such surgery is indicated in the service 
treatment records.  More significantly, other records, including 
a February 2007 private medical statement regarding his short 
bowel syndrome claim notes that he reported these problems had 
been present since a war related accident in Vietnam, at which 
time he had shrapnel enter his anterior abdomen and exit through 
his back.  However, a review of his service personnel records 
reflects he had no foreign service whatsoever, to include the 
Republic of Vietnam.  In short, this reflects the Veteran has 
clearly provided false information as to the circumstances of his 
military service that is explicitly refuted by his official 
service records.

In view of the foregoing, the Board finds that the Veteran's 
account of what occurred during his military service is not 
credible.  Therefore, any determination as to whether he is 
entitled to VA benefits must be based only on what is documented 
in his official service records.  As stated above, there is 
nothing in his service records which supports a finding of any 
back injury while on active duty.  Moreover, in the absence of 
evidence of in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical nexus opinion would not be supported by what 
actually occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the current 
back disorder to the Veteran's military service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(A medical opinion is inadequate when unsupported by clinical 
evidence).  

For these reasons, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of service connection 
for a back injury.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, supra; 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal with respect to this 
claim must be denied.


ORDER

The appeal with respect to the issue of entitlement to TDIU is 
dismissed.

Entitlement to service connection for the residuals of a back 
injury, to include neuropathy, is denied.


REMAND

The Board notes that, unlike his purported back injury, the 
Veteran's service treatment records reflect he did undergo an 
appendectomy in September 1967 while on active duty.  He was 
diagnosed with acute appendicitis, and neoplasm benign nec 
(carcinoid tumor, appendix), and he is service-connected for the 
residuals thereof.  He has contended, in part, that his current 
short bowel syndrome is linked to this confirmed in-service 
medical condition.  

As there is evidence documenting the in-service appendectomy and 
the conditions which required this procedure, the Board finds 
that it is a medical question as to whether the current short 
bowel syndrome is related to active service.  However, no 
competent medical examination and/or opinion has been accorded to 
the Veteran regarding this claim.  Therefore, the Board finds 
that this claim must be remanded for such an examination in order 
to comply with the duty to assist.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).  

Regarding the diabetes mellitus claim, the Board notes that 
during his July 2010 Board hearing, the Veteran alleged that his 
diabetes mellitus was secondary to his short bowel syndrome.  As 
such, these claims are inextricably intertwined.  Therefore, the 
Board must defer adjudication of the diabetes mellitus claim 
until the development deemed necessary for the short bowel 
syndrome claim has been completed.  Moreover, as it appears the 
Veteran first raised the issue of secondary service connection 
for this disability at the May 2010 Board hearing and a remand is 
otherwise necessary, then the Board finds that this aspect of the 
appeal should be first adjudicated below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his short 
bowel syndrome and diabetes mellitus since 
April 2010.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.  Any correspondence 
associated with this request should be 
memorialized in the Veteran's claims file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination with an 
appropriate expert to determine the nature 
and etiology of his short bowel syndrome.  
The VA examiner should review the complete 
claims file and a copy of this REMAND in 
conjunction with the examination; the 
examiner must state that the claims folder 
was reviewed.
Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran's current short bowel syndrome was 
incurred in or otherwise the result of his 
active service, to include the condition(s) 
that resulted in his September 1967 
appendectomy.

A complete rationale for any opinion 
expressed should be provided and the VA 
examination report must be typed.

3.  If and only if, the AMC/RO determines 
that the Veteran is entitled to service 
connection for short bowel syndrome, the 
Veteran should then be provided with a VA 
examination with an appropriate expert to 
determine the nature and etiology of his 
currently diagnosed diabetes mellitus.  The 
VA examiner should review the complete 
claims file and a copy of this REMAND in 
conjunction with the examination; the 
examiner must state that the claims folder 
was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran's diabetes mellitus is either the 
result of or aggravated by his service-
connected short bowel syndrome. 

A complete rationale for any opinion 
expressed should be provided and the VA 
examination report must be typed.


4.  Thereafter, the AMC/RO should review 
the claims file to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  
The AMC/RO's decision should reflect 
consideration of the Veteran's contention 
that his diabetes mellitus is secondary to 
his short bowel syndrome.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
May 2010 SSOC, and provide an opportunity for the Veteran to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


